UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 21, 2008 (Date of earliest event reported) Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-115602 74-3005133 (State of incorporation) (Commission File Number) (I.R.S. EmployerIdentification Number) 401 Carlson Circle, San Marcos, TX 78666 (Address of principal executive offices) (Zip Code) (512) 878-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction a.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 21, 2008, James M. Mansour, Chairman of the Board of Directors of Grande Communications Holdings, Inc. (the “Company”), resigned as Chairman and as a director.Mr. Mansour decided to leave the Company in order to pursue other interests that will require his full time and attention. On January 22, 2008, the Board appointed Roy H. Chestnutt, who is the Chief Executive Officer of the Company and a director, to replace Mr. Mansour as Chairman.The Board’s Nominating Committee intends to begin a search for a qualified replacement director. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRANDE COMMUNICATIONS HOLDINGS, INC. Date: January 22, 2008 By: /s/ Michael L. Wilfley Michael L. Wilfley Chief Financial Officer - 3 -
